EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Unsworth on 4/30/2021.
The application has been amended as follows: 
Amend Claim 1 as follows:
1. 	(Currently Amended) An enclosure for an electronic device, comprising: an aluminum alloy substrate containing zinc, comprising:
a bulk portion having a bulk concentration of [[an]] a zinc alloying element; 
an enrichment layer having a thickness between 1 nanometer and 2 nanometers, the enrichment layer having an enrichment concentration of the zinc alloying element that is higher than the bulk concentration; 
a diffusion portion disposed between the bulk portion and the enrichment layer and having a thickness between 1.5 nanometers and 7.12 nanometers, a concentration of the zinc alloying element transitioning from the enrichment concentration to the bulk concentration across the diffusion portion; an anodic oxide layer overlaying the enrichment layer.
Cancel Claim 17.
Amend Claim 19 as follows:19. 	(Currently Amended) The enclosure of claim 1, wherein the aluminum alloy substrate further comprises a copper alloying element 
Cancel Claims 20-22.
Amend Claim 27 as follows:
27. 	(Currently Amended) An enclosure for an electronic device, the enclosure comprising a zinc-containing aluminum alloy substrate, the zinc-containing aluminum alloy substrate comprising: 
a bulk portion having a bulk concentration of [[an]] a zinc alloying element; 
an enrichment layer having a thickness between 1 nanometer and 2 nanometers, the enrichment layer having an enrichment concentration of the zinc alloying element that is higher than the bulk concentration; 
a diffusion portion disposed between the bulk portion and the enrichment layer and having a thickness between 1.5 nanometers and 7.12 nanometers, a concentration of the zinc alloying element transitioning from the enrichment concentration to the bulk concentration across the diffusion portion; and 
an anodic oxide layer overlaying the enrichment layer;
wherein the anodic oxide layer is substantially transparent to visible light.
Cancel Claim 29. 
Amend Claim 30 as follows:30. 	(Currently Amended) The enclosure of claim 27, wherein the aluminum alloy substrate further comprises a copper alloying element 
Cancel Claim 31.
Reasons for Allowance
Claims 1, 3, 19, 23-28, 30, and 32-35 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Tatebe (US 2011/0056836 A1), Wada (US 2010/0206738 A1), and Cabot (US 2011/0284383 A1).
Specifically, Claims 1 and 27 require a diffusion portion between bulk portion and enrichment layer that has a thickness between 1.5 and 7.12 nm and a concentration of zinc alloying element transitioning from the enrichment concentration to the bulk concentration across the diffusion portion. The specification indicates that for zinc-containing alloys, the diffusion distance away from enrichment layer is 1.5 nm if the anodized aluminum substrate is treated at about 100 degrees C for about 60 minutes and 7.12 nm if the anodized aluminum substrate is treated at about 150 degrees C for about 15 minutes (¶ 52-54). 
Tatebe describes anodizing aluminum substrates and subsequently applying a sealing treatment by heating the substrate at 90-95 degrees C of at least 15 minutes at ¶ 74. Although the conditions taught by Tatebe overlap the conditions taught by the specification to achieve the diffusion distance claimed, Applicant’s argument that one of ordinary skill would not be motivated to heat Tatebe’s anodized aluminum substrates beyond what is required for sealing has been considered and is found persuasive in view of the Ofoegbu reference cited by Applicant and also newly cited Suvila (both attached). Both references appear to indicate substantially shorter than 60 minute heating timeframes are required for sealing aluminum layers having a thickness described by Tatebe. Moreover, there is insufficient evidence of record that the diffusion Tatebe within the time periods that are required for sealing. 
Applicant’s arguments with respect to Wada, namely that Tatebe is directed toward creating cosmetically appealing surfaces and one of ordinary skill would not be motivated to apply the teachings of Wada, who is directed toward achieving higher hardness within liquid crystal manufacturing members to increase plasma resistance has been considered and is found persuasive. 
Cabot teaches thermal treatments of about 150-300 degrees C for at least about 30 minutes (¶ 55). There is insufficient evidence of record that the diffusion thicknesses claimed would necessarily be present should the protocols of Cabot be followed. 
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764